90 F.3d 408
In re MARTECH USA, INC., Debtor.J.P. MORGAN INVESTMENT MANAGEMENT, INC.;  Smith, Barney &Shearson;  Grace Brothers, Inc., Appellants,v.UNITED STATES TRUSTEE;  Kenneth W. Battley, Trustee, Appellee.
No. 95-36189.
United States Court of Appeals,Ninth Circuit.
Argued June 3, 1996.Submission Deferred June 4, 1996.Resubmitted July 16, 1996.Decided July 24, 1996.

Donna C. Willard, Willoughby & Willard, Anchorage, Alaska;  Arnon D. Siegel, Davis, Polk & Wardwell, Washington, D.C., for appellants.
Rebecca S. Copeland, Koval & Featherly, Anchorage, Alaska;  Barbara L. Franklin, Assistant United States Trustee, Anchorage, Alaska, for appellee.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Meyers, Jellen and Naugle, Judges, Presiding, No. AK-95-01339-MwJeN.
Before BROWNING, WRIGHT, and T. G. NELSON, Circuit Judges.

ORDER

1
The opinion of the Bankruptcy Appellate Panel is AFFIRMED for the reasons given by that panel.  J.P. Morgan Inv. Management, Inc. v. United States Trustee (In re Martech USA, Inc.), 188 B.R. 847 (9th Cir.  BAP 1995).